DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 3, 13-15, and 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Applicant further elected the following species: (i) neural aging; (ii) dementia; and (iii) decreasing production of reactive oxygen species (ROS).  Applicant did not specifically state they traversed the species election.  As such, the species election is being treated as being elected without traversal.  
In the process of searching the elected species, art relevant to joint aging, arthritis, Alzheimer’s, osteoarthritis, decreased inflammation, increase cognitive function and increased memory were also found.  As such, these species are rejoined.

Claims 6, 8, 11 and 12b are directed to non-elected species and are withdrawn from consideration at this time.
Thus, claims 1b, 4, 5, 7, 9, 10, 12a, 16, and 17 are under consideration in this office action.
 
Sequence Compliance
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	Page 33, [0135] discloses nucleic acid sequences that lack the requisite sequence identifiers, Sequence Listing, and computer readable format.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 9, 10, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 1 recites a group of conditions comprising two species (i) a method of inhibiting aging; and (ii) a method of treating age-associated condition.  These two species are distinctly different conditions.  Aging is a normal process of the life cycle and is not a pathology.  In contrast, an age-associated disease is a pathology that has disease state symptoms and etiology that are not deemed a normal, health life process.  Thus these two species do not have a substantial feature in common and therefore do not have a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim 7 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 7 recites the species grouping of “sarcopenia, fibrosis, diabetes, arthritis, muscle atrophy, Alzheimer’s disease, dementia, stroke-related brain damage, and HGPS”. All of these disease have different causes, symptoms, pathologies, and etiology.  Some of the diseases/conditions are not solely age-associated.  Some, such as muscle atrophy, are not necessarily a disease.  As such, the listed species do not share a substantial feature or a common use that flow from the substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim 10 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claim 10 recites the species grouping of “decreasing fibrosis, decreasing inflammation, decreasing production of ROS, increasing muscle mass, increasing stem cell self-renewal, improving glucose homeostasis, increasing cognitive function, increasing memory, increasing chondrocyte survival, and decreasing levels of progerin, SRSF1, or both”.  All of these effect impact different cell types and tissue that function distinctly from one another.  As such, they do not have a common substantial feature or use that flow from that feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
The remaining dependent claims are also considered indefinite by depending upon an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)	Claims 1, 4, 7, 12, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 and 53 of copending Application No. 17/503,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
Regarding instant claim 1, copending claim 48 discloses a method of treating a neurological disorder, disease, or condition (i.e. an age-associated disease) in a subject comprising administering to said subject at least one of d exosomes derived from chorionic placenta derived MSCs (i.e. administering a pharmaceutically composition substantially devoid of amniotic placental MSCs comprising an b exosomes from chorionic placenta MSC).  Thus copending claim 48 discloses an anticipatory species of instant claim 1.
Regarding instant claim 4, copending claim 48 discloses neuronal ageing related disease as discussed above.
Regarding instant claim 7, copending claim 53 discloses dementia.  Thus, copending claim 53 discloses an anticipatory species of instant claim 7.
Regarding instant claim 12, copending claim 53’s disclosure of dementia discloses treating an aging associated disease that is not cancer.
Regarding claims 16 and 17, copending claims 48 and 53 do not expressly disclose or teach that the subject is human (claim 16) or a veterinary animal (claim 17).  However, it would have been obvious to use a human subject for the claimed treatment because disclosed disease to be treated are human disease.  It would also be obvious to use an animal model of the claimed disease (i.e. veterinary animal) do the determine effectiveness, safety, and other experimental aspects of the treatment.  Thus claims 16 and 17 are obvious variants of copending claims 48 and 53.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2)	Claims 1, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 17/261,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
Regarding instant claim 1, copending claim 41 discloses a method of treating a PD-L1 positive cancer in a subject in need thereof (i.e. a method of treating an age-associated disease in a subject) comprising administering extracellular vesicles from chorionic MSC (i.e. exosomes from a chorionic placental MSC).  Thus the copending claim discloses an anticipatory species of the instant claims.  
Regarding claims 16 and 17, copending claim 41 does not expressly disclose or teach that the subject is human (claim 16) or a veterinary animal (claim 17).  However, it would have been obvious to use a human subject for the claimed treatment because disclosed disease to be treated are human disease.  It would also be obvious to use an animal model of the claimed disease (i.e. veterinary animal) do the determine effectiveness, safety, and other experimental aspects of the treatment.  Thus claims 16 and 17 are obvious variants of copending claim 41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3)	Claims 1, 4, 5, 7, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16/347,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
Regarding instant claim 1, copending claim 1 discloses a treating a neurological disorder in a subject selected form ALS, Parkinson’s disease, Rett syndrome, MS, or stroke (i.e. a method of treating an aging-associated disease in a subject comprising an age-associated disease) the method comprising administering a pharmaceutically composition comprising CH-MSC derived exosomes.  Thus copending claim 1 discloses an anticipatory species of instant claim 1.
Regarding claim 4, copending claims 2 and 3 both disclose neuronal ageing relate diseases.
Regarding claim 5, copending claims 1-3 disclose Parkinson’s disease which has symptoms of impaired memory and cognitive function as claimed.  Thus copending claims 1-3 disclose anticipatory species of instant claim 5.
Regarding claim 7, copending claims 1-3 disclose Parkinson’s disease which has been associated with dementia.  As such, copending claims 1 and 2 disclose and anticipatory species of instant claim 7. 
Regarding claim 12, copending claims 1-3 disclose treating Parkinson’s and other non-cancer disease, thus disclosing the limitations of claim 12b.
Regarding claims 16 and 17, copending claims 1-3 do not expressly disclose or teach that the subject is human (claim 16) or a veterinary animal (claim 17).  However, it would have been obvious to use a human subject for the claimed treatment because disclosed disease to be treated are human disease.  It would also be obvious to use an animal model of the claimed disease (i.e. veterinary animal) do the determine effectiveness, safety, and other experimental aspects of the treatment.  Thus claims 16 and 17 are obvious variants of copending claims 1-3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(4)	Claims 1, 12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/227,700 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
Regarding instant claim 1, copending claim 17 discloses a method of treating a muscle wasting (i.e an age-associated disease) comprising administering a pharmaceutical composition comprising CH-MSC derived extracellular vesicles.   Thus copending claim 17 discloses an anticipatory species of instant claim 1.
Regarding instant claim 12, copending claim 17’s disclosure of muscles wasting discloses treating an aging associated disease that is not cancer.
Regarding claims 16 and 17, copending claim 17 does not expressly disclose or teach that the subject is human (claim 16) or a veterinary animal (claim 17).  However, it would have been obvious to use a human subject for the claimed treatment because disclosed disease to be treated are human disease.  It would also be obvious to use an animal model of the claimed disease (i.e. veterinary animal) do the determine effectiveness, safety, and other experimental aspects of the treatment.  Thus claims 16 and 17 are obvious variants of copending claims 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1) Claim(s) 1, 4, 7, 9, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (US2019/0000886 A1 effectively filed 3/16/2016).
Regarding claim 1, Ross discloses methods of treating osteochondral pain and associated inflammation (p. 1, [0013]). These disclosures encompass a method of inhibiting ageing because osteochondral pain is associated with aging and also a method of treating an ageing-associated disease as claimed.  Ross discloses the present invention uses cell secretory microvesicles derived from placental cotyledon derived mesenchymal stem cells that secrete a growth factor component, in concert with a phase 2 (Day 14) growth factor component from chondrocyte derived exosomes, to treat osteochondral defects and osteoarthritis. (p. 2, [0014]).  These disclosures encompass administering to a subject a pharmaceutical composition comprising exosomes from a placenta MSC.  To further the anti-inflammatory action of the first step of treatment, placental derived microvesicles are combined with cell free amniotic fluid, which provides a complimentary but dissimilar growth factor profile which can alternately be used to enhance the preliminary anti-inflammatory action in the synovial joint environment (p. 2, [0014]).  The disclosure of cell free amniotic fluid encompass administering to a subject a pharmaceutical composition substantially devoid of amniotic placenta MSC.   Ross discloses that exosomes may be prepared and/or isolated in a variety of ways. In one embodiment, a method involves isolating exosomes from mesenchymal stem cells (MSC). MSC may be prepared by an in vitro proliferation of cell culture, for example, by dispersing an embryonic stem cell colony. Other cells in which exosomes can be isolated include, but are not limited to, amnion-derived multipotent progenitor cells, chorion derived mesenchymal stem cells, induced pluripotent stem cells, keratinocytes, fibroblasts, embryonic stem cells, ectodermal stromal cells, endodermal stromal cells, olfactory ensheathing cells, dental pulp stem cells, and immortalized mesenchymal stem cells ([0079]).Thus, Ross expressly discloses all of the limitations of claim 1.
Regarding claim 4, Ross discloses the defect can be present in a damaged cartilage or joint and the intended effect of treating is repair of these sites ([0033]).  Thus Ross expressly discloses wherein said gaining is joint aging.  
Regarding claims 7 and 9, Ross discloses osteoarthritis as discussed above.
Regarding claim 10, Ross discloses decreasing inflammation as discussed above.
Regarding claim 12, Ross discloses treating inflammation, osteoarthritis, and defect which are all non-cancer disease as claimed. 
Regarding claim 16, Ross discloses treating humans ([0034]).  
Regarding claim 17, Ross discloses treating laboratory animals and household pets ([0028]).  As such, Ross discloses the limitations of veterinary animals.
In conclusion, the prior art of Ross anticipates the limitations of the claims by expressly discloses all the limitations of the claims.

(2) Claim(s) 1, 4, 7, 9, 10, 12, 16, and 17  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ross 2(US2018/0042847 A1 effectively filed 3/1/2015).
Regarding claim 1, Ross discloses the method of treating and/or reducing inflammation comprises administering membrane-enclosed vesicle from one or more (a mixture) of cells selected from mesenchymal stem cell, amnion-derived multipotent progenitor cell, chorion derived mesenchymal stem cell, induced pluripotent stem cell, keratinocyte, fibroblast, embryonic stem cell, ectodermal stromal cell, endodermal stromal cell, neural stem cell, lung epithelial cell, chondrocyte, hepatocyte progenitor cell, olfactory ensheathing cell, dental pulp stem cell, immortalized mesenchymal stem cell ([0005]).  Exosomes may be prepared and/or isolated in a variety of ways. In one embodiment, a method involves isolating exosomes from mesenchymal stem cells (MSCs). MSCs may be prepared by an in vitro proliferation of cell culture, for example, by dispersing an embryonic stem cell colony. Other cells in which exosomes can be isolated include, but are not limited to, amnion-derived multipotent progenitor cell, chorion derived mesenchymal stem cell, induced pluripotent stem cell, keratinocyte, fibroblast, embryonic stem cell, ectodermal stromal cell, endodermal stromal cell, olfactory ensheathing cell, dental pulp stem cell, immortalized mesenchymal stem cell ([0043]).  Thus, Ross 2 expressly discloses all of the limitations of claim 1.
Regarding claim 4, Ross 2 discloses that the inflammation can be joint inflammation ([0048]).
Regarding claims 7 and 9, Ross 2 discloses the inflammation can be arthritis or osteoarthritis ([0048]).
Regarding claim 10, Ross 2 discloses decreasing inflammation as discussed above.
Regarding claim 12, Ross 2 discloses disorder that are not cancer.
Regarding claim 16, Ross 2 discloses treating a mammal, preferably a human [0034].
Regarding claim 17, Ross 2 discloses that the mammal can be a laboratory animal or a household pet ([0029]).
In conclusion, the prior art of Ross 2 anticipates the claims because it expressly discloses all of the limitations of the claims.

(3) Claim(s) 1, 4, 5, 7, 10, 12, 16, and 17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ofir (WO2018/198012 A1).
Regarding claim 1, Ofir discloses methods of treating a neurological disorder, in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising adherent stromal cells (ASC), thereby treating a neurological disorder. In certain embodiments, the neurological disorder is a neurodegenerative disorder. In certain embodiments, the ASC are placenta derived (p. 1, paragraph 1 under summary).  The described ASC are mesenchymal stromal cells (MSC). These cells may, in some embodiments, be isolated from many adult tissues, such as placenta (p. 7, par 2 under ‘ASC and sources thereof’). In other embodiments, prepartum placental tissue is used. Such tissue may be obtained, for example, from a chorionic villus sampling or by other methods known in the art. Once placental cells are obtained, they are, in certain embodiments, allowed to adhere to the surface of an adherent material to thereby isolate adherent cells (paragraph bridging pp. 8 and 9).  In yet other embodiments, exosomes secreted by the described cells are used in the described methods and compositions. Methods of isolating exosomes are well known in the art, and include, for example, immuno-magnetic isolation, for example as described in Clayton A et al, 2001 ; Mathias RA et al, 2009; and Crescitelli R et al, 2013. Provided in addition are pharmaceutical compositions, comprising the described ASC. In some embodiments, the exosomes are harvested from a 3D bioreactor in which the induced cells have been incubated. Alternatively or in addition, the cells are cryopreserved, and then are thawed, after which the exosomes are isolated. In some embodiments, after thawing, the exosomes are cultured on a 2D substrate, from which the exosomes are harvested (p. 22, paragraph 1).  In other embodiments, the disease is a dementia. In still other embodiments, the disease is Alzheimer's disease; is Parkinson's disease; is Amyotrophic lateral sclerosis (ALS); is Huntington's disease (p. 20, last paragraph).  Thus, Ofir expressly discloses all of the limitation of claim 1.
Regarding claims, 4, 5, and 7, Ofir disclose dementia and Alzheimer’s, as claimed in claim 7, which are both neural aging associated diseases, as claimed in claim 4, involving impaired memory and cognitive function as claimed in claim 5.  Thus Ofir discloses the limitations of claims 4, 5, and 7.
Regarding claim 10, Ofir discloses the methods of their invention demonstrated Improved performance in cognitive abilities such as learning and memory is indicative of therapeutic efficacy in models for Alzheimer’s (Example 14 results section).  These discloses encompass increasing memory and cognitive function as claimed.
Regarding claim 12, Ofir discloses treating neurological diseases that are not cancer as described above.
Regarding claims 16 and 17, Ofir discloses that the subject are human subject, including elderly humans.  The subject can also be animals, such as domesticated or laboratory animals (p. 26, last paragraph).
In conclusion, the prior art of Ofir anticipated the claims because it discloses every limitation of the claims.

(4) Claim(s) 1, 4, 5, 7, 12, 16, and 17  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lukasiewicz (WO 2016/098061 A1).
Regarding claim 1, Lukaseiwicz discloses that described herein are methods of using the ASC for treatment, prevention, and inhibition of muscle wasting disorders and muscle loss (p. 1, paragraph1 under summary).  The described ASC are mesenchymal stromal cells (MSC) (p. 2, last paragraph). These cells may, in some embodiments, be isolated from placenta (paragraph bridging pp. 5 and 6 and next paragraph of p. 6). In other embodiments, prepartum placental tissue is used. Such tissue may be obtained, for example, from a chorionic villus sampling or by other methods known in the art. Once placental cells are obtained, they are, in certain embodiments, allowed to adhere to the surface of an adherent material to thereby isolate adherent cells (p. 31, last paragraph).  In yet other embodiments, exosomes secreted by the ASC are described for therapeutic indications. Methods of isolating exosomes are well known in the art, and include, for example, immuno-magnetic isolation, for example as described in Clayton A et al, 2001 ; Mathias RA et al, 2009; and Crescitelli R et al, 2013. Provided in addition are pharmaceutical compositions, comprising the described ASC. In some embodiments, the exosomes are harvested from a 3D bioreactor in which the induced cells have been incubated. Alternatively or in addition, the cells are cryopreserved, and then are thawed, after which the exosomes are isolated. In some embodiments, after thawing, the exosomes are cultured on a 2D substrate, from which the exosomes are harvested (p. 43, Exosome section).  In various embodiments muscle wasting, loss of muscle mass, or lose of strength is a result of many conditions including aging, arthritis, and Alzheimer’s disease (p. 6, last paragraph).  Thus, Lukaseiwicz expressly discloses the limitations of claim 1.
Regarding claims, 4, 5, and 7, Lukaseiwicz disclose dementia and Alzheimer’s, as claimed in claim 7, which are both neural aging associated diseases, as claimed in claim 4, involving impaired memory and cognitive function as claimed in claim 5.  Thus Lukaseiwicz discloses the limitations of claims 4, 5, and 7.
Regarding claim 12, Lukaseiwicz discloses treating muscle wasting associated with neurological diseases that are not cancer as described above.
Regarding claims 16 and 17, Lukaseiwicz discloses that the subject are human subject, including elderly humans.  The subject can also be animals, such as domesticated or laboratory animals (p. 26, last paragraph).
In conclusion, the prior art of Lukaseiwicz anticipated the claims because it discloses every limitation of the claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632